Title: From George Washington to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 15 December 1782
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                        
                            My dear Marqs
                            Newburgh 15th Decr 1782.
                        
                        In my last of the 20th of Octobr I informed you that the armies were about quitting the field, & that
                            the French Troops were going to the Eastward—they have since embarked at Boston—(except the Legion of Lauzen which is at
                            Burlington)—for the West Indies; and by a Letter which I have recd from the Marqs De Vaudrueil, will sail about the 20th
                            Instt.
                        The Count de Rochambeau—to whose care I commit this Letter—The Chevalr Chartellux—Genl de Beville &
                            several other French Gentlemen have passed this on their Rout to Philadelphia—where, or in the Chesapeake they mean to
                            Embark for France—I should do injustice to the feelings of my heart, was I to suffer such characters to depart from this
                            Country without carrying with them that testimony of my gratitude and friendship which Men of their merit and Services are
                            entitled to from every individual of it—I could not have bid a Brother farewell with more regret than I did the Chevr
                            Chartellux than whom no Man stands higher in my estimation.
                        Our Summer was inactive, and more than probably, the Winter will be tranquil. Our eyes are turned towards the
                            Negociators at the Court of Versailles; but we are not so sanguine as to expect any thing conclusive till the meeting of the
                            British Parliament; by which time it is presumed that Lord Shelburn will be able to know on what ground he stands, and
                            will govern himself accordingly.
                        Charles Town was not evacuated on the 22d of last Month, but every thing was in a state of preparation for
                            the event—Some Provencial Corps had been sent to St Augustine, & the 4th Battn of the Royal Americans withdrawn from
                            that Fortress—the prevailing reports & opinions are, that the British Troops at Charles Town will go to the West
                            Indies, & the Foreigners to Hallifax—The British Fleet has left the harbr of New York—the first division of it
                            consisting of 13 Ships of the line, & several frigates, under the orders of Lord Hood (who had on board the Prince,
                            William Henry) Sailed from Sandy hook the 26th of October—the Second division commanded by Admiral Pigot consisting of an
                            equal number of Ships of the line left the Harbour the 22d of last Month; since which neither has been heard of—Admiral
                            Digby with two Fifties & some frigates, compose the Naval force of the Harbour, at this time.
                        There has been much talk of a detachment of British Troops from New York to the West Indies, but none have
                            embarked yet, tho’ four Regiments have been under Embarkation orders near a Month. certain it is the Enemy are collecting
                            a great number of Transports at that place, not having less, at this time, than an 150 large ones in that harbour—The
                            opinion however among the best informed in the City is, that the total evacuation of New York depends upon the
                            determination of Parliament—to whom—add they—Lord Shelburn is resolved to submit the great question respecting the
                            Independency of America; on the decision of which, this matter depends—but why they should delay the detachment for the
                            West Indies, is not so easy accounted for, unless they think it unsafe to weaken the Garrison while the French Troops are
                            in America.
                        Your Aid G:A: Washington, by the last Accts I had of him, was in a very declining State of health—supposed
                            to be in a consumption—I have advised him to a trip to the Southward, & but for the danger of captivity wch might prove
                            fatal to him in his present weak state I should have recommended a voyage to the West Indies—as the Doctrs think it might
                            be of Service to him—Mrs Washington who is now here, offers her best wishes and most respectful compliments to Madame La Fayette
                            & yourself—mine are added with great sincerity, as no Man is more warmly attached by all the ties of friendship
                            and Affection to you than is, My dear Marqs Yr Most Obedt & faithful friend  Hble Servt
                        
                            Go: Washington
                        
                    